Miller, J.,
dissenting. — I find myself unable to agree with the reasoning and conclusions reached by the majority, as expressed in the foregoing opinion.
That there was double insurance on the same property is conceded. One in the Phoenix Insurance Company, and one in the Hartford Insurance Company. Each policy provided that “ if the assured shall have, or shall hereafter make any other insurance upon the property hereby insured, without the consent of the company written hereon, in- such case this policy shall be void.” If, when the second policy was taken out, the assured had any prior insurance on the same property, the second policy was ipso facto void unless consented to by the company in writing on the policy. Which of the two policies then was the second or subsequent one % The assured applied to the agent of the Hartford Company on the 18th day of December, 1867, for insurance, and it was arranged, not with the agent but with a clerk in the office, that a policy *339would be made out aud sent to Mm on tbe same day. Waiting until the 21st of the same month, and not receiving the policy, the assured, under the belief that he would not receive it, that it would not 'be issued, the premium not having been paid, applied to an agent of the Phoenix Insurance Company, and on that day obtained insurance on the same property. On the next day (the 22d), the policy on which this action is brought was received by the assured, from the agent of the Hartford Company, bearing date the 18th, four days prior to that of the Phoenix Company, and.the assured then paid the premium.
When the assured applied to' the Phoenix Company for insurance he had no other insurance. When he received tho policy sued on, the next day, he did have other insurance. He then had double insurance, and not before. The first insurance was obtained from the Phoenix Company, the second in the Hartford, and the fact that the policy received of the latter company bore date prior to that of the former does not affect the question. The object and purpose of the clause in the policy by which it is avoided, where the assured has prior insurance, is to prevent or remove the temptation to destroy property insured above its value, and thereby protect the insurer against this species of frauds. And it is the fact of there being prior insurance, not the date of the policy, that is material, and operates to render the second insurance void.
The majority opinion holds that the Phoenix policy was the subsequent insurance, and void because of prior insurance in the Hartford Company, .and this holding is based entirely upon the facts that the policy in the Hartford Company bears date prior to. that in the Phoenix Company, and the premium charged ran from the date of the policy, add it is held that the Phoenix policy was forfeited because of prior insu/rcmce in the Hartford Company, of which no notice was given by the assured.
I have already shown that at the time,the assured ob*340tained insurance with the Phoenix Company he had in fact no other insurance. Having then no insurance, there could bo no forfeiture, for this reason, of the Phoenix policy. On the other hand, when the assured received the insurance, and paid the premium on the policy sued on, he did ha/oe in fact other insura/nce of which he gave no notice. The duty of the party assured was to inform the insurer of any other insurance held by him on the same property; failing to do this, he committed a fraud on the insurer. This he could not have done when he procured his insurance in the Phoenix Company, for he had no other insurance then. He was, therefore, guilty of no fraud on that company, or of any violation of the terms or conditions of the policy in respect to other insurance. But when he received the defendant’s policy, he then had other insurance, and it was his duty to notify the company of that fact, and obtain their consent thereto. Failing to do this, he was guilty of a fraud on the company, and of a violation of the clause of the policy before referred to, and the policy became void for that reason. There is nothing in the case to show that the appellant in any manner waived this forfeiture. The majority opinion, by holding the Phoenix policy void, and the one sued on valid, punishes the assured when acting in good faith with the former, and rewards his bad faith toward the latter company.
The fundamental error of the opinion, in my judgment, lies in taking that for the prior insurance, whose policy is prior in date, without reference to the fact when the contract of insurance was made. The insurance in the Hartford Company was effected at the time, and not before, the policy was delivered and premium paid, which was after that of the Phmnix. No valid contract of insurance with defendant existed prior to that time ; hence no insurance in fact, the existence of which controls the question before us. On the other hand, as I have shown, at the time in*341surance was effected, in the'Hartford Company, the assured then had, both in law and in fact, other insurance in the Phoenix Company.
The appellant is the company defrauded-; the Phoenix Company has not been, at least not in this respect. On what principle, then,' of law or justice, can the policy of the Phoenix Company be held void, and that of the Hartford held valid ? In my judgment, the Phoenix policy was not foi’feited because of prior insurance (for there was none in fact), and the policy sued on was forfeited because of the prior insurance in the Phoenix Company, obtained by the assured, of which he failed to notify the defendant at the time he received its policy, or within a reasonable time thereafter.
. II. On the trial, defendant offered evidence to show that, at the time the insurance was obtained, the property insured was covered by a chattel mortgage, which was refused. The evidence was for the purpose of showing that the condition of the policy, that the assured was “ the sole and unconditional owner ” of the property insured, was forfeited. The majority opinion holds that the mortgagor of personal property, like the mortgagor of lands, is the “ owneT.” Here I think the court has fallen into a very grave error as to the law. "Without stopping to inquire into the rights of mortgagors at common law, it is sufficient to show that by our statute, “ in the absence of stipulations to the contrary, the mortgagor of real property retains-the legal title and right ofpossession thereof; hut in the case of personal property the mortgagee holds that title and right.” Here the statute confers the title and the right of possession on the mortgagee of chattels, the mortgagor having a naked equity of redemption, a mere right to defeat the title of the mortgagee by a performance of the conditions of the mortgage, and, on a failure to comply with those conditions, the mortgagee becomes the absolute owner. Bean v. Barney, Scott & Co., 10 Iowa, 498. The *342mortgage» of personal property is so far from having any ownership in the goods covered by the mortgage that he has no interest therein which can be levied upon and-sold under execution, unless by the terms of the mortgage he is entitled to and in fact retains possession. Campbell v. Leonard, 11 Iowa, 489; JRindskoff Bros. & Co. v. Lyman, 16 id. 260.
In what sense then can it be said that the mortgagor of personal property is “considered the owner?” None whatever. Much less can it be maintained that he is the “sole and unconditional owner.” In my judgment, the evidence was material and should have been admitted.
I have thus very briefly stated the principal grounds of my dissent, upon either of which I hold the judgment should have been reversed.